

113 S2288 IS: Expanding Carbon Capture through Enhanced Oil Recovery Act of 2014
U.S. Senate
2014-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2288IN THE SENATE OF THE UNITED STATESMay 5, 2014Mr. Rockefeller introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to expand existing tax credits to encourage the capture,
			 utilization, and sequestration of carbon dioxide.1.Short
			 titleThis Act may be cited as
			 the Expanding Carbon Capture through Enhanced Oil Recovery Act of 2014.2.Expansion of tax
			 credit for capture, utilization, and sequestration of carbon dioxide(a)Technical
			 amendmentSection 45Q of the Internal Revenue Code of 1986 is
			 amended by striking the section heading and inserting the following:45Q–1.Standard
				carbon dioxide sequestration
				credit.(b)Expansion of
			 carbon dioxide sequestration creditSubpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by
			 inserting after section 45Q–1, as redesignated by subsection (a), the
			 following
			 new section:45Q–2.Competitively
				bid carbon dioxide sequestration credit(a)Allowance of
				credit(1)In generalFor purposes of section 38, the carbon dioxide
				sequestration credit determined under this section for any taxable
			 year is equal to the amount determined under subsection (c)(2) that is
			 allocated to the qualified facility and certified for	such year for the
			 capture, compression, and transport of qualified carbon dioxide.(2)Credit claimed by taxpayer who captures, uses, and disposes of carbon dioxideExcept as provided in paragraph (3) and pursuant to such requirements as are determined appropriate
			 by the Secretary, the credit allowed under this section shall be
			 attributable to the taxpayer who captured, used (or contracted for use),
			 and disposed (or contracted for disposal) of the qualified carbon dioxide.(3)Election to allow credit to be claimed by taxpayer who uses and disposes of carbon dioxideA taxpayer described in paragraph (2) may elect, pursuant to such requirements as are determined
			 appropriate by the Secretary, to permit the credits allowed under this
			 section to be attributable to the person who used and disposed of the
			 qualified carbon dioxide.(b)General Requirements(1)In generalNot later than 12 months after the date of the enactment of this section and after providing
			 opportunity for public notice and comment,  the Secretary, in consultation
			 with the Secretary of Energy, shall establish a process for annual
			 competitive bidding for carbon dioxide sequestration credits  under this
			 section that includes the following:(A)Establishment of individual project tranches for allocation of carbon dioxide
				sequestration credits to different forms of qualified projects.(B)Annual solicitation of bids for allocation of carbon dioxide
				sequestration credits for qualified projects within each individual
			 project tranche.(C)Allocation of credits, on a per project basis, for the applicable crediting period.(D)Allocation of credits in a manner that ensures a net increase in revenue for the Federal Government
			 over a reasonable period of time (as determined by the Secretary).(E)Establishment of procedures for certifying qualified projects that have received an allocation of
			 carbon dioxide sequestration credits.(2)PurposeThe purpose of this section is—(A)to reduce the incremental cost of carbon dioxide capture, compression, and transport,(B)to accelerate the deployment and advancement of technologies that capture carbon dioxide,(C)to significantly increase domestic oil production through expansion of enhanced oil recovery using
			 anthropogenic carbon dioxide,(D)to reduce the amount of anthropogenic carbon dioxide that is released into the atmosphere and
			 contributing to climate change, and(E)to produce a net increase in revenues for the Federal Government over a reasonable period of time
			 from additional tax revenue and royalties collected on oil recovered
			 through qualified
				enhanced oil recovery projects.(c)Annual competitive bidding and allocation of credits(1)Application process(A)In generalFor purposes of the annual competitive bidding process under this section, the Secretary shall—(i)solicit bids for allocations of carbon dioxide sequestration credits   from applications for
			 qualified projects within each individual project tranche (as described in
			 subparagraph (C)), and(ii)require that an applicant submitting a bid for carbon dioxide
				sequestration credits for a qualified project—(I)be limited to bidding within a single project tranche for the project, and(II)include as part of their bid—(aa)subject to subparagraph (D), the proposed dollar amount of the carbon dioxide
				sequestration credit per metric ton of qualified carbon dioxide,
			 and(bb)the projected metric tonnage of qualified carbon dioxide associated with the project over the
			 crediting period (as defined in subsection (f)(4)).(B)Application requirementsAn application under subparagraph (A) shall contain such information as the Secretary may require
			 in order to make a determination regarding an allotment of carbon dioxide
			 sequestration credits. Any information contained in the application shall
			 be protected as provided in section 552(b)(4) of title 5, United States
			 Code.(C)Project tranchesThe Secretary shall establish 3 individual project tranches for qualified projects in  each of the
			 following categories:(i)Electric power projects (as described in subsection (f)(6)).(ii)First-tranche industrial projects (as described in subsection (f)(8)).(iii)Second-tranche industrial projects (as described in subsection (f)(15)).(D)Per ton minimum and maximumThe Secretary, in consultation with the Secretary of Energy, shall establish minimum and maximum
			 dollar amounts for the proposed dollar amount of the carbon dioxide
				sequestration credit per metric ton of qualified carbon dioxide in
			 each project tranche.(2)Allocation of credits(A)In generalFollowing the receipt of bids pursuant to the application process described in paragraph (1), the
			 Secretary, in consultation with the Secretary of Energy, shall allocate
			 carbon dioxide
				sequestration credits to qualified projects with each project
			 tranche.(B)Allocation to lowest bidderThe Secretary shall allocate the carbon dioxide sequestration credits to qualified projects on the
			 basis of the proposed dollar amount for the carbon dioxide
				sequestration credit per metric ton of qualified carbon dioxide
			 contained in the bid submitted by the applicant, with credits to be
			 allocated in the order of the lowest submitted bid.(C)Amount allocated per qualified project(i)In generalSubject to clause (ii), the amount of the carbon dioxide sequestration credit allocated to a
			 qualified project shall be equal to the product of—(I)subject to paragraph (1)(D), the proposed dollar amount of the carbon dioxide
				sequestration credit per metric ton of qualified carbon dioxide (as
			 proposed pursuant to paragraph (1)(A)(ii)(II)(aa)), and(II)subject to clause (iii), the projected metric tonnage of qualified carbon dioxide associated with
			 the project over the crediting period (as projected pursuant to paragraph
			 (1)(A)(ii)(II)(bb)).(ii)Readjustment of credit amount based on crude oil priceFor each crediting year during the crediting period, the amount of the carbon dioxide sequestration
			 credit shall be equal to the product of—(I)the amount of the credit, as determined under clause  (i) in the allocation year, and(II)the quotient of—(aa)the annual average West Texas Intermediate Crude Oil price (per 42-gallon barrel) for the year in
			 which the bid for carbon dioxide
				sequestration credits was made, divided by(bb)the annual average West Texas Intermediate Crude Oil price (per 42-gallon barrel) for the
			 applicable crediting year.(iii)Limitation for certain projectsFor purposes of determining the amount of carbon dioxide sequestration credits allocated to a
			 industrial project described in subsection (f)(14)(B)(ii) or an electric
			 power project described in subsection (f)(14)(B)(iii), the projected
			 metric  tonnage of  qualified carbon dioxide associated with the project
			 over the crediting period shall not be greater than the product of—(I)1,000,000 metric tons, and(II)the number of crediting years in the crediting period.(D)Maximum level of credits(i)In generalSubject to clause (ii), the total amount of carbon dioxide sequestration credits allocated to all
			 qualified projects within each project tranche shall not exceed the
			 maximum amount as established for the applicable year, as follows:(I)Electric power projectsThe amount of carbon dioxide sequestration credits allotted to electric power projects shall not
			 exceed—(aa)for any allocation year during the period between the first annual competitive bidding process and
			 the third annual competitive bidding process, $1,350,000,000,(bb)for any allocation year during the period between the fourth annual competitive bidding process 
			 and the seventh annual competitive bidding process, $2,700,000,000,(cc)for the allocation year in which the eighth annual competitive bidding process occurs,
			 $4,050,000,000,(dd)for the allocation year in which the  ninth annual competitive bidding process occurs,
			 $5,400,000,000, and(ee)for the allocation year in which the  tenth  annual competitive bidding process occurs and each
			 subsequent allocation year, $6,750,000,000.(II)First-tranche industrial projectsThe amount of carbon dioxide sequestration credits allotted to first-tranche industrial projects
			 for any allocation year shall not exceed $400,000,000.(III)Second-tranche industrial projectsThe amount of carbon dioxide sequestration credits allotted to second-tranche industrial projects
			 shall not exceed—(aa)for any allocation year during the period between the first  annual competitive bidding process and
			 the third annual competitive bidding process, $300,000,000, and(bb)for the allocation year in which the  fourth  annual competitive bidding process occurs and each
			 subsequent allocation year, $600,000,000.(ii)Rollover of unallocated credit amounts(I)In generalFor purposes of clause (i), the maximum amount of carbon dioxide sequestration credits available to
			 be allocated to all qualified projects within each project tranche for any
			 applicable allocation year shall be increased by the amount of unallocated
			 credits within such tranche for the preceding year.(II)Unallocated creditsFor purposes of this clause, the amount of unallocated credits within a project tranche for an
			 applicable allocation year shall be equal to the difference between—(aa)the applicable maximum amount of carbon dioxide sequestration credits available to be allocated to
			 all qualified projects within the project tranche for such year, and(bb)the total amount of carbon dioxide sequestration credits allocated to all qualified projects within
			 the project tranche for such year.(iii)Total amount provided to qualified project for crediting period to be counted in allocation yearFor purposes of determining the total amount of carbon dioxide sequestration credits allocated in
			 an applicable allocation year under this subparagraph, the total amount
			 allocated to a qualified project for all crediting years during the
			 crediting period shall be treated as a single allocation for the
			 allocation year.(d)Certification(1)Certification processNot later than 90 days after a carbon dioxide sequestration credit has been allocated to a
			 qualified project, the Secretary shall certify the amount of the credit
			 that has been allocated and that the applicant has provided sufficient
			 documentation and qualifying evidence to demonstrate that—(A)for a qualified project described in subsection (f)(14)(B)(i), the project will be constructed and
			 operated in accordance with the requirements under this section during the
			 crediting period, or(B)for a qualified project described in clause (ii) or (iii) of subsection (f)(14)(B), the project
			 will operate in accordance with the requirements under this section during
			 the crediting period.(2)DocumentationThe Secretary,	after providing opportunity for public notice and comment, shall establish
			 specifications for documentation required under paragraph (1), which shall
			 include sufficient evidence that—(A)the applicant has established a plan or entered into a binding contract for disposal of all
			 qualified carbon dioxide,(B)for a qualified project described in subsection (f)(14)(B)(i), the applicant has established a plan
			 for timely construction, installation, and operation of carbon capture
			 equipment, and(C)for a qualified project described in clause (ii) or (iii) of subsection (f)(14)(B), the project has
			 received assistance or has been allocated funding pursuant to the
			 requirements under such clauses.(3)Qualifying evidenceFor purposes of paragraph (1), the term qualifying evidence means—(A)the execution of a binding commitment (which may be subject to customary closing conditions) by an
			 appropriate entity (such as a lender or the board of directors of the
			 entity that owns the qualified project) to provide adequate financing for
			 construction of the project and installation of the necessary carbon
			 capture equipment,(B)the execution of a binding commitment by the applicant to execute a surety bond, in such amount as
			 is determined appropriate by the Secretary, not later than 2 years after
			 the date the Secretary certifies the qualified project under this
			 subsection, or(C)for purposes of an electric power project, the execution of an authorization—(i)by the appropriate State agency or regulatory authority to permit recovery of the costs related to
			 construction of the qualified project and installation of the necessary
			 carbon capture equipment through imposition of a surcharge on the retail
			 consumers of the electric utility that owns such project, or(ii)by the State legislature to permit recovery of the costs related to construction of the qualified
			 project and installation of the necessary carbon capture equipment through
			 imposition of a surcharge on the retail consumers of any electric utility
			 that is required, pursuant to State law, to purchase some or all of the
			 net electrical output from the qualified project.(4)Revocation of certification(A)Materially inaccurate representationThe Secretary may refuse to issue a certification or may revoke a certification previously issued
			 to a qualified project if the Secretary determines that the applicant made
			 a materially inaccurate representation with respect to the documentation
			 or evidence submitted by the applicant pursuant to the  requirements under
			 this subsection.(B)Failure to begin construction or place equipment in serviceThe Secretary shall revoke a certification previously issued to a qualified project if—(i)construction of the project has not begun within 2 years after the date of certification, or(ii)subject to subparagraph (C), the project has not placed in service the required carbon capture
			 equipment—(I)in the case of a project that proposed to retrofit or upgrade its existing
				carbon capture equipment to increase carbon capture capacity,
			 within 3 years after the date of certification, or(II)in the case of a project that proposed construction of a new facility, within 5 years after the
			 date of certification.(C)Extensions(i)First extensionAn applicant that has failed to place in service the required carbon capture equipment by the
			 applicable dates described in subparagraph (B)(ii) may receive an
			 extension of up to 180 days before revocation of certification, provided—(I)that the applicant request an extension not later than 90 days before the applicable date under
			 subparagraph (B)(ii), and(II)barring construction disruptions beyond the control of the applicant, that the applicant maintains
			 a continuous program of construction that involves continuing physical
			 work of a significant nature, as determined by the Secretary.(ii)Second extensionAn applicant that has failed to place in service the required carbon capture equipment before
			 expiration of an extension granted under clause (i)  may receive an
			 additional extension of up to 180 days before revocation of certification,
			 provided—(I)that the applicant request the additional extension not later than 90 days before expiration of the
			 extension granted under clause (i), and(II)barring construction disruptions beyond the control of the applicant, that the applicant maintains
			 a continuous program of construction that involves continuing physical
			 work of a significant nature, as determined by the Secretary.(D)Begin constructionFor purposes of subparagraph (B)(i), construction of a qualified project begins when—(i)physical work of a significant nature has begun, or(ii)the applicant pays or incurs 5 percent or more of the total cost of the project.(5)Reallocation(A)In generalAny carbon dioxide sequestration credits that have been allocated to a qualified project that does
			 not receive certification, or has had its certification revoked, shall be
			 rescinded, with the amount of such credits to be made available for
			 reallocation pursuant to the process described under subsection (c) and
			 any additional requirements as are determined appropriate by the
			 Secretary.(B)Recapture of creditThe Secretary shall provide for recapturing the benefit of any credit allotted to a qualified
			 project that does not receive certification, or has had its certification
			 revoked.(6)Public disclosure and annual reports(A)Disclosure of certification or revocationNot later than 30 days after issuing a certification or revocation under this subsection, the
			 Secretary shall publicly disclose—(i)the amount of the credit associated with the certification or revocation, and(ii)a description of the qualified projected associated with such certification or revocation.(B)Annual reportThe Secretary shall annually publish a report regarding the carbon dioxide sequestration credits
			 allowed under this section,  including the amount of credits that—(i)have been certified under this subsection, and(ii)are available for allocation during the next annual competitive bidding process within each project
			 tranche.(e)Review and modification(1)External reviewThe Secretary, through such methods as are determined appropriate,  shall establish an external
			 review of the annual competitive bidding process by a panel of independent
			 experts to—(A)propose recommendations to—(i)improve the annual competitive bidding process,(ii)ensure the transparency, effectiveness, and efficiency of such process, and(iii)ensure that the purposes described in subsection (b)(2) are being achieved through such process,
			 and(B)for purposes of a review described in paragraph (2)(B), evaluate the impact of the  annual
			 competitive bidding process on incremental oil production and Federal
			 revenues.(2)Requirements for external reviewThe review process described in paragraph (1) shall be completed not later than—(A)180 days prior to the fourth annual competitive bidding process after the date of the enactment of
			 this section, and(B)every four years after the previous review under this subsection.(3)ModificationFollowing any review completed under this subsection, the Secretary, in consultation with the
			 Secretary of Energy, may modify the annual competitive bidding process to
			 adopt recommendations included in the review and ensure that the purposes
			 described in subsection (b)(2) are being achieved through such process,
			 including adjustment of the minimum and maximum dollar amounts for the
			 proposed dollar amount of the carbon dioxide
				sequestration credit per metric ton of qualified carbon dioxide, as
			 established under subsection (c)(1)(D).(4)Revenue determinations(A)In generalNot later than 7 years after the date of the enactment of this section, and every 4 years
			 thereafter, the Secretary, in consultation with the Chairman of the
			 Securities and Exchange Commission and the Secretary of Energy, shall
			 conduct a study to determine—(i)the actual and projected increase in Federal revenues that is attributable to increases in oil
			 production from enhanced oil recovery methods using qualified carbon
			 dioxide that is captured from qualified projects, and(ii)the actual and projected decrease in Federal revenues that is attributable to the credits allowed
			 under this section.(B)Report to CongressIf the Secretary determines that the projected decrease in revenues described in clause (ii) of
			 subparagraph (A) is greater than the projected increase in revenues
			 described in clause (i) of such subparagraph, the Secretary shall submit
			 to Congress a report that provides a detailed analysis of the projections
			 and recommendations for further legislative or administrative action.(f)DefinitionsIn
				this section:(1)Allocation yearThe term allocation year means the year in which the Secretary allocates carbon dioxide
				sequestration credits to qualified projects.(2)Annual capture capacityThe term annual capture capacity means the average annual amount of qualified carbon dioxide that is projected to be captured,
			 compressed, and transported over the crediting period.(3)Carbon capture equipmentThe term carbon capture equipment means equipment to capture and pressurize qualified carbon dioxide.(4)Crediting periodThe term crediting period means the period, for up to 10 crediting years (as described in paragraph (5)), subsequent to—(A)for a qualified project described in paragraph (14)(B)(i), the date on which the carbon capture
			 equipment is placed into service, or(B)for a qualified project described in clause (ii) or (iii) of paragraph (14)(B), the date on which
			 the project is certified under subsection (d).(5)Crediting yearThe term crediting year means a year during the crediting period in which the taxpayer may claim the carbon dioxide
			 sequestration credit.(6)Electric power
				project(A)In
				generalThe term electric power project means a
				project, including a polygeneration project, that—(i)subject to
				subparagraph (B), uses coal or petroleum residuals as feedstock and
			 has a
				post-carbon capture equivalent emissions rate that is equal to or
			 less than 780
				pounds per megawatt hour under normal operating conditions, or(ii)subject to
				subparagraph (B), uses natural gas for greater than 50 percent of
			 its feedstock
				and has a post-carbon capture equivalent emissions rate that is
			 equal to or
				less than 400 pounds per megawatt hour under normal operating
			 conditions.(B)Emissions reductionsBeginning with the annual competitive bidding process that occurs 5 years after the initial annual
			 competitive bidding process, and every 5 years thereafter, the applicable
			 post-carbon capture equivalent emissions rate under clauses (i) and (ii)
			 of subparagraph (A) shall be reduced by 15 percent from the applicable
			 rate for the preceding 5-year period, provided that the Secretary has
			 determined, in consultation with the Secretary of Energy, that such
			 reduction is both technologically and economically feasible.(7)Energy
				outputThe term energy output means the total amount
				of chemical and thermal energy generated by the conversion of a
				feedstock.(8)First-tranche industrial project(A)In generalThe term first-tranche industrial project means an industrial project that employs 1 or more of the following processes:(i)Natural gas processing.(ii)Fermentation.(iii)Ammonia production.(iv)Existing gasification of—(I)coal,(II)petroleum residuals,(III)biomass, or(IV)waste streams.(B)Existing gasificationFor purposes of this paragraph, the term existing gasification means a gasification process used by an industrial project that has been placed in service on or
			 before the date on which the applicant submits a bid for an allocation of
			 carbon dioxide sequestration credits.(9)Industrial projectThe term industrial project means a project for which the electrical power output is 50 percent or less of the total energy
			 output of such project.(10)Polygeneration projectThe term polygeneration project means a project—(A)that produces both electricity and another marketable product, such as chemicals or alternative
			 liquid or gaseous fuels,(B)that is able to supply not less than 150 megawatts of electricity for sale to a power distribution
			 system, and(C)for which greater than 50 percent of the energy output from the gasification process is provided to
			 the power block.(11)Power blockThe term power block means a steam turbine electric generating unit or a gas turbine combined cycle unit in an electric
			 power project (including a polygeneration project).(12)Qualified
				carbon dioxide(A)In
				generalThe term qualified carbon dioxide means
				carbon dioxide that is—(i)captured from a
				source described in subparagraph (B),(ii)used, or
				contracted for use, by the taxpayer as a tertiary injectant in a
			 qualified
				enhanced oil recovery project, and(iii)disposed of, or
				contracted for disposal, by the taxpayer in secure geological
			 storage.(B)Sources of
				qualified carbon dioxideThe sources described in this
				subparagraph are as follows:(i)Electric power
				generation.(ii)Chemical
				production.(iii)Gasification of
				coal.(iv)Petroleum
				residuals.(v)Biomass and waste
				streams.(vi)Natural gas
				processing.(vii)Fermentation.(viii)Clinker
				production.(ix)Fluidized
				catalytic cracking and other refinery processes.(x)Steel and
				aluminum production.(xi)Mining and
				manufacturing.(13)Qualified
				enhanced oil recovery projectThe term qualified enhanced
				oil recovery project means any project—(A)which involves
				the use of qualified carbon dioxide as a tertiary injectant (in
			 accordance with
				sound engineering principles) and which can reasonably be expected
			 to result in
				more than an insignificant increase in the amount of crude oil
			 which will
				ultimately be recovered, and(B)which is located
				within the United States (within the meaning of section 638(1)).(14)Qualified
				project(A)In
				generalThe term qualified project means a
				project—(i)described in
				subparagraph (B), and(ii)at which carbon
				capture equipment is placed in service to capture qualified carbon
			 dioxide from
				1 or more sources described in paragraph
				(12)(B) within a single project tranche.(B)Categories of projectsThe
				projects described in this subparagraph are as follows:(i)A project that
				captures qualified carbon dioxide using carbon capture equipment
			 that is placed
				in service after December 31, 2014, including retrofits or upgrades
			 of existing
				carbon capture equipment that increases carbon capture capacity.(ii)An electric
				power project that—(I)received
				assistance under subtitle A of title IV of the Energy Policy Act of
			 2005 (42
				U.S.C. 15961 et seq.), and(II)captures
				qualified carbon dioxide using carbon capture equipment that was
			 placed in
				service before December 31, 2014.(iii)An electric power project or an industrial
				project that—(I)was allocated
				funding by the Department of Energy for large-scale carbon capture
				and sequestration projects from the amount appropriated for fossil
			 energy
				research and development under title IV of division A of the
			 American Recovery
				and Reinvestment Act of 2009 (Public Law 111–5, 123 Stat. 139), and(II)captures
				qualified carbon dioxide using carbon capture equipment that was
			 placed in
				service before December 31, 2014.(15)Second-tranche industrial project(A)In generalThe term second-tranche industrial project means an industrial project that employs 1 or more of the following processes:(i)New-build gasification of—(I)coal,(II)petroleum residuals,(III)biomass, or(IV)waste streams.(ii)A refinery for production of cement, steel, or iron.(iii)Hydrogen production.(B)New-build gasificationFor purposes of this paragraph, the term new-build gasification means a gasification process used by an industrial project that is placed in service after the
			 date on which the applicant submits a bid for an allocation of carbon
			 dioxide sequestration credits.(16)Secure
				geological storageThe term secure geological
				storage has the same meaning given to such term under section
				45Q–1(d)(2).(g)Denial of double benefitA credit shall not be allowed under this section for any carbon dioxide for which a credit is
			 allowed under section 45Q–1..(c)Conforming
			 amendments(1)Table of
			 sectionsThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by striking the item
			 relating to section 45Q and inserting the
			 following new items:Sec. 45Q–1. Standard
				carbon dioxide sequestration
				credit.Sec. 45Q–2. Competitively
				bid carbon dioxide sequestration credit..(2)General
			 business creditSection 38(b) of such Code is amended—(A)by striking paragraph (34),(B)by redesignating paragraphs (35) and (36) as paragraphs (36) and (37), and(C)by inserting after paragraph (33) the following new paragraphs:(34)the standard carbon dioxide sequestration credit determined under section 45Q–1(a),(35)the competitively bid carbon dioxide sequestration credit determined under section 45Q–2(a),.(3)Denial of double benefitSection 45Q–1(d) of such Code is amended by adding at the end the following new paragraph:(8)Denial of double benefitA credit shall not be allowed under this section for any carbon dioxide for which a credit is
			 allowed under section 45Q–2..(d)Effective
			 dateThe amendments made by this section shall apply to carbon dioxide captured after December 31, 2014.